DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 16-20 are canceled. New claim(s) 21-25 and added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 10-12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US publication 2018/0218910 A1), hereinafter referred to as Harada910.

Regarding claim 1, Harada910 teaches a High Electron Mobility Transistor (HEMT) (fig. 1 and related text), comprising: a source region (region of 104 in contact with 111, [0072-0076]); a source contact (111, [0076]) connected to the source region (fig. 1); a drain region (region of 104 in contact with 112, [0072-0076]); a drain contact (112, [0076]) connected to the drain region (fig. 1); a channel layer (103, [0073-0074]) extending between the source region and the drain region (fig. 1); a barrier layer (104, [0072-0073]) formed in contact with the channel layer (fig. 1), and extending between the source region and the drain region (fig. 1); a gate (106, [0078]) formed in contact with, and covering at least a portion of, the barrier layer (fig. 1); a gate contact (116a/117, [0078]) connected to the gate (fig. 1); a surface dielectric (108, [0075]) formed on the barrier layer (fig. 1), between the source contact and the gate contact, and between the drain contact and the gate contact (fig. 1); and a gate contact interlayer (116b, [0078]) disposed between the surface dielectric and at least a portion of the gate contact (fig. 1).
Regarding claim 2, Harada910 teaches wherein the gate contact interlayer is disposed between the gate contact and the gate (fig. 1).
Regarding claim 3, Harada910 teaches wherein the gate contact forms an Ohmic contact with the gate ([0078]).

Regarding claim 10, Harada910 teaches a gate structure for a High Electron Mobility Transistor (HEMT) device (gate structure of device in fig. 1 and related text), comprising: a gate (106, [0078]) formed in contact with, and covering a portion of, a barrier layer (104, [0073]) of the HEMT; a gate contact (116a/117, [0078]) formed in contact with the gate (fig. 1); and a gate contact interlayer (116b, [0078]) formed between a surface dielectric (108, [0075]) formed on the barrier layer and at least a portion of the gate contact (fig. 1).
Regarding claim 11, Harada910 teaches wherein the gate contact interlayer is disposed between the gate contact and the gate (fig. 1).
Regarding claim 12, Harada910 teaches wherein the gate contact forms an Ohmic contact with the gate ([0078]).

Regarding claim 21, Harada910 teaches High Electron Mobility Transistor (HEMT) (fig. 1 and related text), comprising: a source region (region of 104 in contact with 111, [0072-0076]); a source contact (111, [0076]) connected to the source region (fig. 1); a drain region (region of 104 in contact with 112, [0072-0076]); a drain contact (112, [0076]) connected to the drain region (fig. 1); a channel layer (103, [0073-0074]) extending between the source region and the drain region (fig. 1); a barrier layer (104, [0072-0073]) formed in contact with the channel layer (fig. 1), and extending between the source region and the drain region (fig. 1); a gate (106, [0078]) formed in contact with, and covering at least a portion of, the barrier layer (fig. 1); a gate contact (116a/117, [0078]) connected to the gate (fig. 1); a surface dielectric (108, [0075]) formed on the barrier layer (fig. 1), between the source contact and the gate contact, .

Claim 1-8, 10-12, 14-15, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuraguchi et al. (US publication 2015/0126011 A1), hereinafter referred to as Kuraguchi011.

Regarding claim 1, Kuraguchi011 teaches a High Electron Mobility Transistor (HEMT) (fig. 1a-1b and related text), comprising: a source region (region of 13 in contact with 40, [0015-0016 and 0022-0023]); a source contact (40b, [0022-0023]) connected to the source region (fig. 1b); a drain region (region of 13 in contact with 50, [0015-0016 and 0024-0025]); a drain contact (50b, [0024-0025]) connected to the drain region (fig. 1b); a channel layer (12, [0016]) extending between the source region and the drain region (fig. 1b); a barrier layer (13) formed in contact with the channel layer (fig. 1b), and extending between the source region and the drain region (fig. 1b); a gate (30a, [0020-0021]) formed in contact with, and covering at least a portion of, the barrier layer (fig. 1b); a gate contact (30d, [0020-0021]) connected to the gate (fig. 1b); a surface dielectric (60, [0028]) formed on the barrier layer (fig. 1b), between the source contact and the gate contact, and between the drain contact and the gate contact (fig. 1b); and a gate contact interlayer (30b/30c, [0020-0021]) disposed between the surface dielectric and at least a portion of the gate contact (fig. 1b).
Regarding claim 2, Kuraguchi011 teaches wherein the gate contact interlayer is disposed between the gate contact and the gate (fig. 1b).
Regarding claim 3, Kuraguchi011 teaches wherein the gate contact forms an Ohmic contact with the gate ([0019]).
Regarding claim 4, Kuraguchi011 teaches further comprising: a source contact interlayer (40a/40c, [0023]) disposed between the source contact and the surface dielectric (fig. 1b); and a drain contact interlayer (50a/50c, [0024]) disposed between the drain contact and the surface dielectric (fig. 1b).
Regarding claim 5, Kuraguchi011 teaches wherein the source contact interlayer is disposed along an entire interface of the source contact and the surface dielectric, and the drain contact interlayer is disposed along an entire interface of the drain contact and the surface dielectric (fig. 1b).
Regarding claim 6, Kuraguchi011 teaches wherein the source contact, the drain contact, and the gate contact are self-aligned (fig. 1b).
Regarding claim 7, Kuraguchi011 teaches wherein the source contact, the drain contact, and the gate contact are formed of the same metallization (fig. 1b, also see method steps).
Regarding claim 8, Kuraguchi011 teaches wherein the gate contact interlayer includes a metal barrier layer ([0021]).

Regarding claim 10, Kuraguchi011 teaches a gate structure for a High Electron Mobility Transistor (HEMT) device (gate structure of device in fig. 1a-1b and related text), comprising: a gate (30a, [0020-0021]) formed in contact with, and covering a 
Regarding claim 11, Kuraguchi011 teaches wherein the gate contact interlayer is disposed between the gate contact and the gate (fig. 1b).
Regarding claim 12, Kuraguchi011 teaches wherein the gate contact forms an Ohmic contact with the gate ([0019]).
Regarding claim 14, Kuraguchi011 wherein the gate contact is self-aligned with a source contact (40b, [0015]) and a drain contact (50b, [0015]) of the HEMT (fig. 1b).
Regarding claim 15, Kuraguchi011 wherein the gate contact interlayer includes a metal barrier layer ([0021]).

Regarding claim 21, Kuraguchi011 teaches High Electron Mobility Transistor (HEMT) (fig. 1a-1b and related text), comprising: a source region (region of 13 in contact with 40, [0015-0016 and 0022-0023]); a source contact (40b, [0022-0023]) connected to the source region (fig. 1b); a drain region (region of 13 in contact with 50, [0015-0016 and 0024-0025]); a drain contact (50b, [0024-0025]) connected to the drain region (fig. 1b); a channel layer (12, [0016])  extending between the source region and the drain region (fig. 1b); a barrier layer (13, [0016]) formed in contact with the channel layer (fig. 1b), and extending between the source region and the drain region (fig. 1b); a gate (30a, [0020-0021]) formed in contact with, and covering at least a portion of, the barrier layer (fig. 1b); a gate contact (30d, [0020-0021]) connected to the gate (fig. 1b); 
Regarding claim 22, Kuraguchi011 teaches further comprising: a source contact interlayer (40a/40c, [0023]) disposed between the source contact and the surface dielectric (fig. 1b); and a drain contact interlayer (50a/50c, [0024]) disposed between the drain contact and the surface dielectric (fig. 1b).
Regarding claim 23, Kuraguchi011 teaches wherein the source contact, the drain contact, and the gate contact are self-aligned (fig. 1b).
Regarding claim 24, Kuraguchi011 teaches wherein the source contact, the drain contact, and the gate contact are formed of the same metallization (fig. 1b, also see method steps).
Regarding claim 25, Kuraguchi011 teaches wherein the gate contact interlayer includes a metal barrier layer ([0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harada910 or Kuraguchi011, as applied to claim 1 above, and further in view of Chen et al. (US patent 10,964,788 B1), hereinafter referred to as Chen788.

Regarding claim 9, Harada910 or Kuraguchi011 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Harada910 or Kuraguchi011 does not explicitly teach further comprising: a second surface dielectric formed on the surface dielectric and on the gate contact; a source field plate connected to the source contact that extends over at least a portion of the second surface dielectric and over at least a portion of the gate contact; and a source field plate interlayer between the source field plate and the second surface dielectric.
Chen788 teaches further comprising: a second surface dielectric (120, line 56-65 of col. 6, fig. 5) formed on the surface dielectric (116, line 22-25 of col. 6) and on the gate contact (118, line 30-35 of col. 6); a source field plate (134, line 50-55 of col. 9) connected to the source contact (128, line 25-30 of col. 8) that extends over at least a portion of the second surface dielectric and over at least a portion of the gate contact (fig. 5); and a source field plate interlayer (132, line 35-40 of col. 9) between the source field plate and the second surface dielectric (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada910 or Kuraguchi011 with that of Chen788 so that further comprising: a second surface .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harada910, as applied to claim 12 above, and further in view of Romano et al. (US publication 2016/0190296 A1), hereinafter referred to as Romano296.

Regarding claim 13, Harada910 discloses all the limitations of claim 12 as discussed above on which this claim depends.
Harada910 also teaches wherein the gate includes pGaN ([0073]).
Harada910 does not explicitly teach and a treated surface between the pGaN and the gate contact interlayer is treated to reduce a p-type donor concentration thereof.
Romano296 teaches a treated surface between the pGaN and the gate contact interlayer is treated to reduce a p-type donor concentration thereof ([0046], a condition suitable for an ohmic contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada910 with that of Romano296 so that and a treated surface between the pGaN and the gate contact 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828